 In the Matter of Hun PROCESSING Co., INC., EMPLOYERandTExTILEWORKERS UNION OF AMERICA, CIO, PETITIONERIn the Matter of Hu-B PROCESSING CO., INC., EMPLOYER-andUNITEDTEXTILE WORKERS OF AMERICA, A. F. OF L., PETITIONERCases Nos. 1-R-3599 and 1-R-3600, respectively.-DecidedApril 203,1947Mr. Max J. Cohen,of Lowell, Mass., for the Employer.Mr. Alton M. Hodgman,of Lowell, Mass., for the CIO.Mr. John S. Brennan,of Lawrence, Mass., for the A. F. of L.Miss Frances Steyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, hearing in these consolidatedcases was held at Lowell, Massachusetts, on March 26, 1947, beforeSam G. Zack, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACTI.THE BUSINESS OF THE EMPLOYERHub Processing Co., Inc., a Massachusetts corporation, has itsoffice and plant at Lowell, Massachusetts. It is engaged in the manu-facture of felt linings and hatting for the clothing trade.The rawmaterials purchased by the Employer during the past year were valuedin excess of $100,000, of which more than 95 percent was shipped to itsLowell plant from outside the Commonwealth of Massachusetts.Thevalue of the Employer's finished products for the same period was inexcess of $150,000, of which more than 95 percent was shipped outsidethe Commonwealth of Massachusetts.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.73 N. L. II B., No. 100.497 498DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner in Case No. 1-R-3599, herein called the CIO, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.The Petitioner in Case No. 1-R-3600, herein called the A. F. of L.,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the CIO or the A. F. of L.as the exclusive bargaining representative of employees of the'Employer until certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees at the Employer's Lowell,Massachusetts, plant, excluding office and clerical employees, execu-tives, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 1As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hub Processing Co., Inc.,Lowell, Massachusetts, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Relations Board and subject to Sections 203.55 and 203.56,of National Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces1Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot HUB PROCESSING CO., INC.499of the United States who present themselves in person at the polls,'but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byTextile Workers Union of America, CIO, or by United Textile Work-ers of America, A. F. of L., for the purposes of collective bargaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.